Name: Commission Regulation (EEC) No 2175/89 of 18 July 1989 fixing the level of the intervention threshold for oranges for the 1988/89 marketing year in Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  plant product
 Date Published: nan

 20. 7 . 89 Official Journal of the European Communities No L 208/17 COMMISSION REGULATION (EEC) No 2175/89 of 18 July 1989 fixing the level of the intervention threshold for oranges for the 1988/89 marketing year in Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2167/89 of 18 July 1989 fixing an intervention threshold for the 1988/89 marketing year for oranges in Spain (1), and in particular Article 1 (2) thereof, Whereas Article 1 of Regulation (EEC) No 2167/89 lays down the criteria for fixing the intervention threshold for oranges in Spain ; whereas it is for the Commission to fix the level of that intervention threshold by applying the percentage defined in paragraph 1 of that Article to the average production intended to be consumed fresh over the last five marketing years for which figures are available : HAS ADOPTED THIS REGULATION : Article 1 The level of the intervention threshold for oranges for the 1988/89 marketing year in Spain, fixed by applying Article 1 of Regulation (EEC) No 2167/89, shall be 272 500 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (') See page 3 of this Official Journal.